Citation Nr: 0734815	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus with bilateral radiculopathy, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 through 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran's November 2004 notice of 
disagreement included an appeal of the denial of service 
connection for PTSD.  The March 2006 rating decision granted 
that benefit, so there is no issue with regard to PTSD before 
the Board at this time.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's lumbar spine disability is manifested by 
incapacitating episodes of intervertebral disc syndrome, 
ankylosis, or forward flexion of the thoracolumbar spine 30 
degrees or less.

2.  There is no indication at any time that there are any 
severe manifestations of the veteran's bilateral 
radiculopathy and left side cutaneous neuropathy, or severe 
paralysis of the external cutaneous nerve of either thigh.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
herniated nucleus pulposus, with bilateral radiculopathy, are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243, 4.124a, Diagnostic Code 8529 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected herniated nucleus pulposus, to include a separate 
rating for bilateral radiculopathy.  He filed this claim in 
July 2004.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran is currently service-connected for herniated 
nucleus pulposus, evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293-5243.  Normally, 
in the selection of code numbers assigned to disabilities, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen. 38 C.F.R. § 
4.27. However, in this case, the hyphenated diagnostic code 
reflects a change in the diagnostic code applicable to 
intervertebral disc syndrome prior to this appeal.  Service 
connection for this disorder has been in effect since 
September 1972.  

The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The veteran's service 
connected herniated nucleus pulposus will be rated under the 
formula that results in the highest rating.  
The current rating criteria for the spine apply in this case 
since the veteran's claim was filed in July 2004.  The 
General Rating Formula for Diseases and Injuries of the Spine 
states that to evaluate any of the spine disabilities at DC 
5235 to DC 5243, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following criteria should be used: 100 percent for 
unfavorable ankylosis of the entire spine; 50 percent for 
unfavorable ankylosis of the entire thoracolumbar spine; 40 
percent for forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5235-5242.

Under the criteria applicable to the formula for addressing 
intervertebral disc syndrome, a 40 percent rating requires a 
showing of incapacitating episodes of having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating requires incapacitating episodes 
of Intervertebral Disc Syndrome having a total duration of at 
least 6 weeks during the past 12 months and a 100 percent 
rating requires unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

The veteran has received three VA spine examinations during 
the course of this appeal.  In August 2004, physical 
examination revealed normal posture and gait, but negative 
straight leg raising tests bilaterally.  The examiner 
reported that "range of motion of lumbar spine is normal 
with flexion of 90 degrees, extension of 30 degrees, side 
bending of 45 degrees, and rotation of 45 degrees."  No 
spasm or tenderness was noted.  X-ray revealed herniated 
nucleus pulposus of the lower spine.  EMG testing was also 
done at that time, which revealed that "left H-reflex 
latency was significantly different from the right side" and 
"increased polyphasic & reduced recruitment in rectus 
femoris."  The impression was chronic S1 radiculopathy 
because of delayed H-reflex, and chronic L2-L3 radiculopathy.  
The VA examiner then diagnosed status post-excision of L4-L5 
disc with probable secondary spinal stenosis.  This 
examination report does not provide evidence showing that a 
rating in excess of 20 percent is warranted under DC 5243.  
The notion of a separate rating for the diagnosed 
radiculopathy is discussed further, below.

Outpatient treatment records following this examination 
report show complaints of pain and prescription of pain-
relieving medication by VA treating physicians.  See VA 
outpatient treatment records, generally, including October 
2004 through August 2006.

In April 2005, the veteran was afforded a hearing before the 
RO.  At that time, the veteran suggested that the August 2004 
VA examiner reported only on range of motion, but did not 
consider pain on motion.  VA regulations specifically provide 
for consideration generally of pain, fatigability, and 
related phenomena.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  There must also be 
considered the extent to which flare-ups warrant an increased 
rating because of additional disability during them. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, following the 
April 2005 hearing, the RO ordered an additional VA spine 
examination.

In May 2005, the veteran was afforded a second VA spine 
examination.  The veteran reported that he takes pain 
medication and muscle relaxants, which is consistent with his 
outpatient treatment records and his April 2005 hearing 
testimony.  At that time, he also reported that he has spasms 
in his low back and cannot bend. He indicated an exacerbation 
of the pain when coughing or sitting, and that there is pain 
in the left buttock, but no pain going into the lower 
extremities.  Physical examination at that time revealed 
range of motion "from 0-20 degrees with pain," 10 degrees 
hyperextension, 10 degrees right lateral bending, 15 degrees 
left lateral bending, and 30 degrees rotation.  Physical 
examination also revealed that "there was no muscle spasm or 
tenderness palpable in the low back."  Sciatic nerve stress 
test was positive, although there was no loss of sensation to 
light touch of either lower extremity.  X-ray at that time 
showed moderate anterior hypertrophic osteophytes in the 
lumbar vertebral bodies and mild narrowing at L5-S1.  The 
examiner diagnosed postop laminectomy and incision of L4-L5 
intervertebral disk; osteoarthritis lumbar spine; and 
degenerative disc disease L5-S1.  This examination report 
again failed to adequately discuss the veteran's range of 
motion limitations due to pain, fatigability, and related 
phenomena.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In July 2006, the RO obtained the most recent VA examination.  
This examiner specifically reported no thoracolumbar 
ankylosis and no unfavorable ankylosis.  There was 
"moderate" guarding and pain with motion reported.  Active 
motion was measured as flexion 0 to 70, with flexion pain 
beginning at 60 and ending at 70; extension 0 to 20, with 
extension pain beginning at 10 and ending at 20; right and 
left lateral flexion 0 to 20, with pain beginning at 15 and 
ending at 20; and right and left lateral rotation 0 to 30.  
The examiner responded "no" when asked whether there was 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  X-ray at that 
time showed mild lumbar spondylosis, and the examiner 
diagnosed chronic radiculopathy with left femoral cutaneous 
neuropathy, and obesity, although it was noted that the range 
of motion was not limited by obesity.

There is no evidence of record throughout the course of this 
appeal showing that the veteran had any incapacitating 
episodes of intervertebral disc disease, or that his back 
disability was manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or any 
sort of ankylosis.  While the medical evidence, including all 
VA examinations, outpatient treatment reports and hearing 
testimony, does memorialize the veteran's complaints of pain, 
there was no finding of an increase in disability or decrease 
in function during painful episodes to warrant a higher 
evaluation than the 20 percent currently assigned. There is 
no other evidence of pain, weakness, and fatigability upon 
repetitive use. Thus, application of the regulations that 
provide for consideration generally of pain, fatigability, 
and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not 
warrant an increase in disability rating, nor is there shown 
to be such flare-ups that an increased rating is warranted 
because of additional disability during them. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Consequently, the veteran does 
not present a disability picture matching or more nearly 
approximating a rating in excess of 20 percent under 38 
C.F.R. § 4.71a, DC 5243 at any time.

Separate Evaluation - Peripheral Neuropathy
The Board notes that the September 2007 informal hearing 
presentation submitted by the veteran's representative 
suggests that a separate rating is warranted for the 
veteran's bilateral radiculopathy associated with the 
service-connected back disability.  Again, at the August 2004 
VA examination, chronic S1 radiculopathy and chronic L2-L3 
radiculopathy were diagnosed.  Thus, in September 2004, the 
veteran was afforded a VA peripheral nerve examination.  At 
that time, numbness in the left thigh was evaluated.  The 
veteran reported numbness in the anterior aspect of the left 
thigh in an oval distribution approximately 4 inches by 4 
inches, with pain radiating down the left leg more than the 
right.  Physical examination revealed decreased pin prick and 
light touch sensation in the anterior left thigh.  The 
examiner diagnosed left meralgia paresthetica, and 
lumbosacral radiculopathy, left worse than right, most likely 
due to his previous lumbar injuries and surgeries.  

At the May 2005 peripheral nerve examination, the veteran 
again reported pain on the left in the thigh and down the 
leg, with numbness in the lateral aspect of the left thigh.  
He was being treated with gabapentin at that time.  Physical 
examination revealed some sacroscatic notch tenderness on the 
left, normal strength of the lower extremities, but no ankle 
jerk on the left, and diminished reflexes of all other lower 
extremity reflexes.  There was also decrease pin sensation on 
the lateral aspect of the left thigh.  The examiner diagnosed 
lateral/femoral cutaneous neuropathy on the left side, and 
lumbosacral radiculopathy.  The RO later asked a VA examiner 
to assess whether the radiculopathy also affects the right 
leg.

In May 2006, a VA examiner stated that "it is possible the 
disc disorder in the lower back could cause a right 
radiculopathy also" and that, based upon the examiner's 
literature and books and experience doing EMG for patients 
with back problems for the past 30 years, "asymptomatic side 
also had electrophysiological evidence of radiculopathy in 
30-40% of patients."  

The question here is whether the veteran's radiculopathy is a 
compensable manifestation of the service connected back 
disorder such that it may be separately service connected.  
The August 2004 VA examiner clearly stated that the veteran's 
lumbosacral radiculopathy, left worse than right, is most 
likely due to his previous lumbar injuries and surgeries.  
However, for a compensable evaluation, the veteran's 
lateral/femoral cutaneous neuropathy on the left side must be 
manifested by severe to complete paralysis of the external 
cutaneous nerve.  
See 38 C.F.R. § 4.124a, DC 8529.  Such a finding would 
warrant at 10 percent rating.  Id.  There is no such finding 
in the medical evidence summarized above.  The examination 
reports consistently describe radiating pain and some 
numbness in the thigh relieved by gabapentin.  At the 
veteran's April 2005 RO hearing, he testified that the 
gabapentin completely relieved the issue of numbness.  There 
is no indication at any time that there are any severe 
manifestations of the veteran's bilateral radiculopathy and 
left side cutaneous neuropathy.  As such, the radiculopathy 
is appropriately encompassed in the 20 percent evaluation for 
the veteran's service connected "herniated nucleus pulposus 
with bilateral radiculopathy."  There is no indication in 
the medical evidence that the neuropathy is of a severity 
level that a separate rating is possible under the rating 
criteria. 

The preponderance of the evidence in this case is against a 
finding that a rating in excess of 20 percent is warranted 
for the veteran's back disability, including bilateral 
radiculopathy.  The Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends his disability is manifested by pain.  
No increase is warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in August 2004 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The letter also asked the veteran to send VA any pertinent 
evidence he had regarding his claim.  Thus, this letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2007).  
While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of this issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his outpatient treatment records, and six VA 
examination reports have been associated with the claims 
folder.  The veteran was also afforded an RO hearing and the 
April 2005 transcript is of record.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to an increased rating for herniated nucleus 
pulposus, with bilateral radiculopathy, currently evaluated 
as 20 percent disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


